         Case 1:19-cv-00828-WJ-GBW Document 36 Filed 05/06/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


DAVID STARR,

         Plaintiff,
                                                Case No. 1:19-cv-00828-WJ-GBW
v.

ALLSTATE INDEMNITY COMPANY,

         Defendant.

     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH PREJUDICE

         THIS MATTER HAVING COME before the Court on the parties’ Stipulated Motion

to Dismiss with Prejudice, the Court having considered the Motion and being otherwise

fully advised in the premises finds that the Motion is well taken and should be GRANTED.

         THE COURT FINDS that there is no objection from any party to dismissal with

prejudice of Plaintiff’s Complaint and all claims that were or could have been alleged

therein.

         IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Complaint and all

causes of action that were or could have been alleged therein in the above-captioned

matter be dismissed with prejudice, with all parties to bear their own attorneys’ fees and

costs.

                                         _____________________________________
                                         CHIEF UNITED STATES DISTRICT JUDGE
